  Case 1:19-cv-00081-JRH-BKE Document 15 Filed 04/29/20 Page 1 of 5
                                                                               M J p- f\

                                                                       U.S. OlSTRicfCOURT
                                                                          AUGUSTA DiV.

            IN THE UNITED STATES DISTRICT COURT FOR                            29 PM 2'-53
                     SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION
                                                                      CLERK.
ALPHONSO GEYSER,                      *
                                                                          SO.OIOTFGA.
                                      *


       Plaintiff,                     *
                                      *


            V.                        *                    CV 119-081
                                      *


JUDGE CARL C. BROWN, JR.;             *
OFFICER EDWARD MCCLUNG, JR.;          *
and SHERIFF CLAY WHITTLE,             *
                                      *


       Defendants.                    *




                                   ORDER




      Before the Court is Plaintiff s motion for reconsideration of


the   Court's August 26, 2019 Order           (Doc. 11)         and   corresponding

Clerk's Judgment (Doc. 12).         (Doc. 13.)           The facts of this case

are presented in United States Magistrate Judge Brian K. Epps's

July 24, 2019 Report and Recommendation.             (R. & R., Doc. 9, at 1-

2.)   Magistrate Judge Epps recommended dismissing Plaintiff's case

for failure to state a claim finding the claims barred under Heck

V. Humphrey, 512 U.S.     477 (1994).         (R.    &    R., at 4-5.)         In the

August 26, 2019 Order, the Court adopted Magistrate Judge Epps's

Report and Recommendation.         (Aug. 26, 2019 Order, Doc. 11.)                     On

September   23,   2019,   Plaintiff    filed        the    present      motion       for

reconsideration.     (Mot. for Recons., Doc. 13.)

      "Reconsideration    of   a   previous    order       is   an    extraordinary

remedy, to be employed sparingly."        Armbuster v. Rosenbloom, No.
  Case 1:19-cv-00081-JRH-BKE Document 15 Filed 04/29/20 Page 2 of 5




l:15-cv-114, 2016 WL         1441467,    at *1   (S.D.      Ga.   Apr.    11,   2016)

(citation and internal quotation marks omitted); see also Spellman

V. Haley, No. 97-T-640-N, 2004 WL 866837, at *2 (M.D. Ala. Feb.

22, 2002) ("[L]itigants should not use motions to reconsider as a

knee-jerk reaction to an adverse ruling.").                Because it "is not an

appeal, . . . it is improper on a motion for reconsideration to

ask the Court to rethink what the Court has already thought through

— rightly or wrongly." Armbuster, 2016 WL ^441467, at *1 (citation

and internal quotation marks omitted).                It is well established

that "additional facts and arguments that should have been raised

in the first instance are not appropriate grounds for a motion for

reconsideration."         Gougler v. Sirius Prods., Inc., 370 F. Supp. 2d

1185, 1189 (S.D. Ala. 2005) (citation omitted); see also Am. Home

Assurance Co. v. Glenn Estess & Assocs., Inc., 763 F.2d 1237, 1239

(11th    Cir.     1985)    (cautioning     against    use    of    a     motion   for

reconsideration to afford a litigant "two bites at the apple");

Rossi V. Troy State Univ., 330 F. Supp. 2d 1240, 1249-50 (M.D.

Ala.    2002) (denying      motion   for    reconsideration       when     plaintiff

failed to submit evidence prior to entry of order and failed to

show good cause for the omission).           Furthermore, "the moving party

must set forth facts or law of a strongly convincing nature to

induce the court to reverse its prior decision."               Burger King Corp.

V. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1369 (S.D. Fla.

2002).     And,    ultimately, "the        decision   to    grant a      motion for
   Case 1:19-cv-00081-JRH-BKE Document 15 Filed 04/29/20 Page 3 of 5




reconsideration       ^is   coininitted   to   the   sound   discretion   of     the


district judge.'"       Townsend v. Gray, 505 F. App'x 916, 917 (11th

Cir. 2013) (quoting Region 8 Forest Serv. Timber Purchasers Council

V. Alcock, 993 F.2d 800, 806 (11th Cir. 1993)).

     A court may reconsider a final order or judgment under Federal

Rule of Civil Procedure 59 or 60.              Plaintiff fails to note under


which rule he brings this motion for reconsideration; thus, it is

up to the Court to determine.             Simply put, "if a motion is filed

within twenty-eight days of judgment, the motion should be analyzed

under Rule 59."        Brown v. Spells, No. 7:ll-cv-91 (HL), 2011 WL

4543905, at *1 (M.D. Ga. Sept. 30, 2011); accord Mahone v. Ray,

326 F.3d 1176, 1177 n.l (11th Cir. 2003) (analyzing Rule 59 under

former    ten-day     deadline).          Plaintiff   filed     his   motion     for

reconsideration twenty-eight days following entry of the judgment;

therefore, the Court analyzes Plaintiff's motion under Rule 59(e).

Reconsideration under Rule 59(e) is justified only when there is:

"(1) an intervening change in controlling law; (2) the availability

of new evidence; or (3) the need to correct clear error or prevent

manifest injustice."         Schiefer v. United States, No. CV206-206,

2007 WL 2071264, at *2 (S.D. Ga. July 19, 2007).                       Rule 59(e)

"cannot   be   used   to    relitigate     old   matters,     raise   argument    or

present evidence that could have been raised prior to the entry of

judgment."     Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007)

(citation omitted).
  Case 1:19-cv-00081-JRH-BKE Document 15 Filed 04/29/20 Page 4 of 5




      Plaintiff brought this case claiming Defendants arrested him

for violating his probation though he allegedly already completed

his probation sentence pursuant to his 2008 sentence in case number

2008CR1052.     (Compl., at 5-6.)       Plaintiff attached evidence to the

Complaint that his 2008 sentence expired on December 16, 2018

(Compl., Ex. A, at 8), the arrest warrant for Plaintiff's violation

of his probation was ordered on August 22, 2018 (Compl., Ex. B, at

10), and Plaintiff's probation was revoked on November 19, 2018

(Id. at 11).    Under these facts. Plaintiff was arrested before his

sentence expired.

      In    support   of    his    motion   for   reconsideration.    Plaintiff

offers a motion filed by an Assistant District Attorney ("ADA")

for   the    Gwinnett      Judicial    Circuit    on   August   22,   2019,   in

Plaintiff's state habeas corpus action.                (Mot. for Recons., Ex.

A.)   In the state court motion, the ADA states that Plaintiff's

probation was revoked on November 19, 2018, and his 2008 sentence

expired in December 2018.              (Id. II 1, 2.)       Accordingly, this

evidence supports the Court's finding that Plaintiff was arrested

before his probation sentence expired.

      Out of completeness, the Court notes that the ADA believes

the length of Plaintiff's sentence in a 2011 case, 2011CR1227, may

be void.     (Id. 11 2-5.)        Plaintiff's current case is limited to an

unlawful arrest and his Complaint references only his 2008 case.

(See generally Compl.)        If Plaintiff in the future seeks to bring
    Case 1:19-cv-00081-JRH-BKE Document 15 Filed 04/29/20 Page 5 of 5




a   case for    unconstitutional imprisonment based                 on   the   alleged

unlawfulness        of    his   2011    sentence,       he   must   satisfy     Heck's

"favorable termination" rule:


      "In   order   to   recover  damages   for   allegedly
      unconstitutional conviction or imprisonment, or for
      other harm caused by actions whose unlawfulness would
      render    a    conviction        or    sentence    invalid,    a   § 1983
      plaintiff must prove that the conviction or sentence"
      has been reversed, expunged, declared invalid, or called
      into question by the issuance of a federal writ of habeas
      corpus.


(R. S R., at 4 (quoting Heck, 512 U.S. at 486-87).)                            Even if

Plaintiff brought his current case based on the 2011 sentence.

Plaintiff offers no official finding that his 2011 sentence is

void.    This Order alone, however, does not preclude Plaintiff from

later filing an action not barred by Heck.

        For   the        foregoing     reasons.      Plaintiff's         motion    for

reconsideration (Doc. 13) is DENIED.                This case remains CLOSED.

        ORDER ENTERED at Augusta, Georgia, this                     day o

2020.



                                            J. RANDMOiALL, CHIEF JUDGE
                                            UNITED^TATES DISTRICT COURT
                                            SOUIiieRN DISTRICT OF GEORGIA
